Citation Nr: 0023855	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-07 669	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected schizophrenic reaction, paranoid type, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1942 to 
September 1943.  This appeal arises from a December 1998 
rating action of the Department of Veterans Affairs (VA) 
Little Rock, Arkansas, regional office.  In that decision, 
the issues of entitlement to a disability evaluation greater 
than 10 percent for the service-connected schizophrenic 
reaction, paranoid type, and entitlement to a total 
disability rating based on individual unemployability were 
denied.  In December 1998, the St. Petersburg, Florida, 
regional office (RO) notified the veteran of the denial of 
her claims.  


FINDINGS OF FACT

1.  The veteran's service-connected schizophrenic reaction, 
paranoid type, has resolved with essentially no pertinent 
pathology.  

2.  The veteran's only service-connected disability is her 
schizophrenic reaction, paranoid type, which has been 
evaluated as 10 percent disabling, effective from July 1948.  

3.  The veteran has three years of college education, 
training as a nurse, full-time in-service work experience as 
a nurse, and part-time post-service work experience as a 
nurse.  

4.  The veteran's service-connected schizophrenic reaction, 
paranoid type, is not of such severity as to preclude her 
from securing or following a substantially gainful occupation 
consistent with her education and occupational experience.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
10 percent for service-connected schizophrenic reaction, 
paranoid type, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9203 (1999).  

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Rating
For Service-Connected Schizophrenic Reaction, Paranoid Type

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's increased rating claim is well grounded.  In 
other words, the Board concludes that the veteran has 
presented a plausible claim.  38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (in which 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim for an increased rating is 
well-grounded when the veteran asserts that his or her 
service-connected disability worsened since the prior 
rating).  

The Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  There is no 
indication of any outstanding pertinent records that could be 
obtained.  In fact, at the October 1998 VA mental disorders 
examination, the veteran reported that she has not received 
psychiatric treatment for 40 years.  The record is, 
therefore, complete.  As sufficient data exist to address the 
merits of the veteran's increased rating claim, the Board 
concludes that the VA has adequately fulfilled its statutory 
duty to assist the veteran in the development of her 

claim.  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Each service-
connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(1999).  

According to the applicable rating criteria, evidence of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress or evidence that symptoms are controlled by continuous 
medication is necessary for the assignment of a 10 percent 
disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9203.  
Evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events) is required for the grant of a 30 percent disability 
evaluation.  Id.  A 50 percent disability rating is warranted 
for evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
70 percent evaluation requires evidence of occupational and 
social impairment with deficiencies in most 

areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating will be 
assigned with evidence of total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.  

Throughout the current appeal, the veteran has asserted that 
her service-connected schizophrenic reaction, paranoid type, 
is more severe than the current 10 percent evaluation 
indicates.  In support of this contention, the veteran cites 
to her service medical records.  Service medical records 
reflect hospitalization in 1943 for observation and treatment 
of an undetermined type of dementia praecox.  The veteran had 
become confused and depressed following the death of a 
respected officer in the same hospital unit.  In June 1943, a 
Board of Medical Officers convened and determined that a 
diagnosis of an acute catatonic episode of an unclassified 
psychosis was appropriate and that the condition did not 
exist prior to entry into service, was incurred in the line 
of duty as a result of causes incident to military service, 
and was not caused by the veteran's own misconduct.  The 
report of the July 1943 separation examination included the 
medical examiners' conclusions that the veteran was 
permanently incapacitated for active service as a result of 
an acute catatonic episode of an unclassified psychosis which 
occurred in March 1943 and that the incapacity, which was an 
incident of service, was 

permanent.  The report also noted that at the time of the 
separation examination, the veteran appeared to have made an 
excellent recovery and had some insight into her illness.  

Private medical records reflect several hospitalizations 
between 1944 and 1946 for psychiatric treatment variously 
described as a postpartum psychosis; a psychosis with other 
somatic disease (pneumonia) and a manic type of reaction; 
manic depression; and dementia praecox, paranoid type.  A VA 
neuropsychiatric examination conducted in July 1948 included 
a diagnosis of a chronic schizophrenic reaction, paranoid 
type, which was in partial remission.  In addition, the 
examiner expressed his opinion that the veteran's incapacity 
from this disability was minimal.  Based on this evidence, 
service connection was granted for schizophrenic reaction, 
paranoid type, in partial remission and with minimal 
incapacity and a 10 percent evaluation was assigned to this 
disability, effective from July 1948.  

In March 1958, the veteran was hospitalized at a local VA 
medical facility for one week for treatment for a 
schizophrenic reaction, catatonic type, and postpartum 
psychosis.  Upon discharge from the VA hospital, the veteran 
was transferred to a private medical facility.  

The only pertinent medical records received during the 
current appeal are reports of an August 1998 VA general 
medical examination and an October 1998 VA mental disorders 
evaluation.  No records of outpatient or inpatient 
psychiatric treatment have been received during the current 
appeal, nor has the veteran asserted that she has recently 
received such treatment.  

At the August 1998 VA general medical examination, the 
veteran reported that she was diagnosed with depression 
and/or schizophrenia during service and that she received 
shock treatment on two occasions (electroshock once and 
possibly insulin shock on the second occasion), both times 
following the birth of a child.  The veteran also stated that 
since that treatment, she recovered and lived a full life.  
The 

examiner provided an impression of a history of mental 
illness involving electroshock and/or insulin shock 
treatments twice in the 1950s with apparent complete 
recovery.  In addition, the examiner explained that the 
veteran's mild memory loss of recent events may be secondary 
to the shock treatments or to her age.  

In October 1998, the veteran underwent a VA mental disorders 
evaluation, at which time she reported an euthymic mood 
without specific complaint.  She denied having a history of a 
depressed mood with neurovegetative pathology, symptoms of 
mania, obsessions, compulsions, rituals, excess worry with 
autonomic symptomatology, paranoid ideation, or suicidal 
ideas.  Additionally, the veteran cited several catatonic 
episodes in her life, including becoming disoriented and 
catatonic for several weeks in 1942 during service, 
developing disorientation and agitation one week after giving 
birth to a child in 1944, and experiencing anxiety and 
melancholia after giving birth to another child in 1946.  The 
veteran explained that she had no further episodes or major 
psychiatric symptoms until 1958, when she developed a severe 
phlebitis after giving birth to another child and when, while 
hospitalized, she again developed an altered mental state 
similar to the previous episodes.  Other than these 
occurrences, the veteran denied experiencing any symptoms of 
auditory or visual hallucinations, paranoia, or other 
delusions.  The veteran specifically stated that she has not 
received psychiatric treatment for 40 years.  

The mental status evaluation demonstrated that the veteran 
was alert and oriented to person, place, time, and situation 
and that she had normal hygiene and dress; behavior which was 
without psychomotor agitation or retardation; an euthymic 
mood; an appropriate and full range of affect; logical and 
goal-oriented thought processes without looseness of 
association or flight of ideas; grossly intact immediate, 
recent, and long-term memory; and grossly intact ability to 
attend and to concentrate.  The examiner noted that the 
veteran did not attend to internal stimuli and that no 
delusional material was evident.  The veteran denied having 
suicidal or homicidal ideation, or auditory or visual 
hallucinations.  Based on these findings, 

the examiner diagnosed a history of a psychosis, not 
otherwise specified, which was fully resolved.  In addition, 
the examiner assigned a global assessment of functioning 
score (GAF) of 80.  

The Board acknowledges the veteran's contention that her 
service-connected schizophrenic reaction, paranoid type, is 
more severe than the current 10 percent evaluation indicates.  
The veteran is competent to describe the symptoms of her 
psychiatric disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Nevertheless, the veteran's statements 
must be considered in conjunction with the objective medical 
evidence of record and the pertinent rating criteria.  

As a complete and thorough review of the pertinent medical 
evidence contained in the claims folder indicates, the 
veteran's service-connected psychosis has resolved with 
essentially no pertinent pathology.  At the August 1998 VA 
general medical examination, the veteran herself admitted 
that, following her last episode of psychiatric treatment in 
1958, she had recovered and had lived a full life.  
Furthermore, the examiner who conducted this evaluation 
concluded that the veteran seemed to have recovered 
completely from her mental disorder.  In addition, at the 
October 1998 VA mental disorders examination, the veteran had 
no specific complaint and, in fact, denied any pertinent 
symptoms since her 1958 psychiatric hospitalization.  
Moreover, evaluation of the veteran's mental status in 
October 1998 provided essentially normal findings.  Although 
the examiner who conducted the VA general medical examination 
in August 1998 was unable to determine whether the veteran's 
mild memory loss of recent events was secondary to the prior 
shock treatments or to her age, the examiner who completed 
the subsequent VA mental disorders evaluation in October 1998 
determined that the veteran had grossly intact immediate, 
recent, and long-term memory.  Significantly, at the October 
1998 evaluation, the examiner simply diagnosed a history of a 
psychosis, not otherwise specified, and determined that the 
veteran's psychosis had fully resolved.  

Additionally, the GAF of 80, which was assigned by the 
examiner at the October 

1998 VA mental disorders examination, indicates that any 
present symptoms are transient and expectable reactions to 
psychosocial stressors (e.g., having difficulty concentrating 
after a family argument) and that there is no more than 
slight impairment in social, occupational, or school 
functioning.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994), (in which the Court stipulated that 
a GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness).  

The recent medical evidence of record demonstrates no 
pertinent psychiatric pathology.  Medical examiners have 
concluded that the veteran's psychotic illness has resolved 
completely.  The veteran herself has admitted that she has 
not experienced psychiatric symptoms since her 1958 
hospitalization and that she has not received relevant 
treatment, on an inpatient or outpatient basis, since that 
time.  In the absence of such evidence, a disability rating 
greater than the currently assigned 10 percent for the 
veteran's service-connected schizophrenic reaction, paranoid 
type, is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 
9203.  

In this regard, the Board notes that the veteran has 
contended that an increased rating for her service-connected 
psychiatric disorder is warranted due to the severity of the 
condition when it initially manifested itself during her 
service.  See 38 C.F.R. §§ 4.1, 4.2 (1999) (which stipulates 
that the evaluation of the severity of a particular 
disability should include consideration of its history).  
Significantly, however, as the Board has explained in this 
decision, where, as in the present case, entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Although a review of the recorded 
history of a disability should be conducted in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Id. 

In reaching this determination, the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. 

App. 589 (1991) but finds no basis for a disability rating 
greater than 10 percent for the veteran's service-connected 
schizophrenic reaction, paranoid type.  The preponderance of 
the evidence is against the veteran's claim of entitlement to 
a disability evaluation greater than 10 percent for this 
service-connected disorder.  Consequently, her increased 
rating claim is denied.  

II.  Total Disability Rating
Based On Individual Unemployability

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341.  The provisions of 38 C.F.R. § 
4.16(a), establish that total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, and when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  However, if there 
is only one such disability, this disability must be ratable 
at 60 percent or more, and that, if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, with sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).

The veteran's only service-connected disability is 
schizophrenic reaction, paranoid type, which has been 
evaluated as 10 percent disabling, effective from July 1948.  
Thus, the veteran does not meet the requirements set forth in 
38 C.F.R. § 4.16(a). Therefore, she has no legal merit to the 
claim based upon schedular requirements.

With respect to extraschedular criteria, review of the record 
reveals that the RO expressly considered referral of the case 
to the Director of the Compensation and Pension Service for 
the assignment of an extraschedular rating under 38 C.F.R. 
§ 4.16(b).  However, the RO determined that there were no 
exceptional factors or 

circumstances associated with the appellant's disablement.  
When a veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and fails to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), the rating board should submit 
the case to the Director of Compensation and Pension Service 
extraschedular consideration.  38 C.F.R. § 4.16(b).  See 38 
C.F.R. § 3.321(b)(1) (1999); see also Fisher v. Principi, 4 
Vet. App. 57, 59- 60 (1993), VAOGCPREC 75-91 (1991).

The evidence indicates that the veteran has three years of 
college education, training as a nurse, and full time 
in-service work experience as a nurse.  Subsequently, at the 
October 1998 VA mental disorders examination, the veteran 
reported that, after her children had grown, she had returned 
to work part-time as a nurse.  

At the August 1998 VA general medical examination, the 
veteran reported that she visited her children who did not 
live nearby, or they visited her frequently; drove her own 
car; continued to volunteer at the hospital for four hours 
two days per week; and rode a bicycle on the beach for 
exercise.  Following the physical examination, the examiner 
diagnosed a history of mental illness with apparent complete 
recovery; arteriosclerotic heart disease with visible 
coronary artery calcifications on chest x-rays and with 
echocardiographic evidence of aortic, mitral, and tricuspid 
regurgitation; status post subtotal gastrectomy for peptic 
ulcer disease; a history of colon polyps; a history of 
irritable bowel syndrome; a history of a total abdominal 
hysterectomy and bilateral salpingo-oophorectomy; and a 
history of a subtotal thyroidectomy.  In addition, the 
examiner concluded that the veteran appeared to have 
recovered completely from her mental illness.  The examiner 
also expressed his opinion that, "[a]ll things considered, I 
do not see how this 82-year-old slightly built female 
couldn't be considered fully employable."  In support of 
this conclusion, the examiner cited the facts that the 
veteran volunteered at the hospital two mornings per week and 
that she rode her bicycle on the beach for exercise.  

As this medical evidence indicates, the veteran's only 
service-connected disability 

has resolved with essentially no relevant pathology.  
Furthermore, one examiner has recently expressed his opinion 
that she was considered to be fully employable.  Another 
examiner has also recently concluded that the veteran has no 
more than slight impairment in occupational functioning.  The 
medical evidence available in the present case clearly 
indicates that the veteran's sole service-connected 
disability does not prevent her from securing or following a 
substantially gainful occupation consistent with her 
education and occupational experience.  

In this regard, the Board notes that the veteran asserted 
that a total disability rating based on individual 
unemployability was warranted due to her general physical 
condition and all of her disabilities, including her heart 
disorder, and that her age should be considered in 
determining her unemployability claim.  Review of the claims 
folder indicates that the veteran has been treated for 
nonservice-connected disabilities, including in particular, 
arteriosclerotic heart disease with visible coronary artery 
calcifications on chest x-rays and with echocardiographic 
evidence of aortic, mitral, and tricuspid regurgitation.  
Nevertheless, the pertinent regulations specifically state 
that only service-connected disabilities may be the basis for 
a grant of a total rating based upon individual 
unemployability without regard to advancing age.  See 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).  

Consequently, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's 
service-connected schizophrenic reaction, paranoid type, her 
only service-connected disability, is of such severity as to 
preclude her from securing or following a substantially 
gainful occupation consistent with her education and 
occupational experience.  Her claim for a total rating based 
upon individual unemployability, therefore, is denied.  


ORDER

A disability rating greater than 10 percent for the 
service-connected schizophrenic 

reaction, paranoid type, is denied.  A total disability 
rating based on individual unemployability is denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

